 1   BRIAN D. BOYLE (S.B. #126576)
     bboyle@omm.com
 2   RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
 3   MEAGHAN VERGOW (admitted pro hac vice)
     mvergow@omm.com
 4   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 5   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
 6   Facsimile:    +1 415 984 8701

 7   Attorneys for Defendants
     BlackRock Institutional Trust Company, N.A.; BlackRock,
 8   Inc.; the BlackRock, Inc. Retirement Committee; the
     Investment Committee of the Retirement Committee; the
 9   Administrative Committee of the Retirement Committee;
     Catherine Bolz; Chip Castille; Paige Dickow; Daniel A.
10   Dunay; Jeffrey A. Smith; Anne Ackerley; Nancy Everett;
     Joseph Feliciani, Jr.; Ann Marie Petach; Michael
11   Fredericks; Corin Frost; Daniel Gamba; Kevin Holt; Chris
     Jones; Philippe Matsumoto; John Perlowski; Andy Phillips;
12   Kurt Schansinger; Tom Skrobe; Amy Engel; Management
     Development & Compensation Committee of the
13   BlackRock, Inc. Board of Directors; Kathleen Nedl; Marc
     Comerchero; Joel Davies; John Davis; Milan Lint; and
14   Laraine McKinnon

15                                UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17

18   Charles Baird and Lauren Slayton, as             Case No. 17-cv-01892-HSG
     individuals, and on behalf of all others
19   similarly situated, and on behalf of the          ORDER GRANTING
     BlackRock Retirement Savings Plan,                BLACKROCK’S UNOPPOSED
20                                                     MOTION TO ENLARGE TIME TO
                            Plaintiffs,                FILE ANSWER TO SECOND
21                                                     AMENDED COMPLAINT
            v.
22
     BlackRock Institutional Trust Company, N.A.,
23   et al.,

24                          Defendants.

25

26

27

28
                                                                      ORDER GRANTING MOT. TO
                                                                 ENLARGE TIME; 4:17-CV-01892-HSG
 1          Upon consideration of the Unopposed Motion to Enlarge Time to File Answer to Second

 2   Amended Complaint, filed by Defendants BlackRock Institutional Trust Company, N.A.;

 3   BlackRock, Inc.; the BlackRock, Inc. Retirement Committee; the Investment Committee of the

 4   Retirement Committee; the Administrative Committee of the Retirement Committee; Catherine

 5   Bolz; Chip Castille; Paige Dickow; Daniel A. Dunay; Jeffrey A. Smith; Anne Ackerley; Nancy

 6   Everett; Joseph Feliciani, Jr.; Ann Marie Petach; Michael Fredericks; Corin Frost; Daniel Gamba;

 7   Kevin Holt; Chris Jones; Philippe Matsumoto; John Perlowski; Andy Phillips; Kurt Schansinger;

 8   Tom Skrobe; Amy Engel; Management Development & Compensation Committee of the

 9   BlackRock, Inc. Board of Directors; Kathleen Nedl; Marc Comerchero; Joel Davies; John Davis;

10   Milan Lint; and Laraine McKinnon (collectively, “BlackRock”), the motion is hereby

11   GRANTED. The deadline to file a responsive pleading to Plaintiffs’ Second Amended

12   Complaint is extended to October 1, 2019.

13

14   IT IS SO ORDERED.

15

16   Dated: 9/25/2019                       __________________________________
                                            Judge Haywood S. Gilliam, Jr.
17                                          U.S. District Court for the
                                            Northern District of California
18

19

20

21

22

23

24

25

26

27

28
                                                                       ORDER GRANTING MOT. TO
                                                                  ENLARGE TIME; 4:17-CV-01892-HSG
                                                    1
